Lumpkin, Presiding Justice.
Tire act of February 13tb, 1854, to amend the charter of the city of Milledgeville (Acts of 1853-4, p. 261), among other things provided, “that from and after the passage of this act, a police court shall be established and held in the city of Milledgeville, for the trial and punishment of all violations of the laws and ordinances of said city. The mayor of said city shall be the presiding officer of said court.” Harrison was indicted in the superior court for a misdemeanor, the charge being that he “did carry about his person a pistol to and at a court of justice, to wit: the mayor’s court of the city of Milledgeville.” The case was transferred to, and tried before a jury in, the county court •of Baldwin county. The accused demurred to the indictment, alleging, “there is no such court as the mayor’s court, said court being the police court of the city of Milledge*265ville.” The demurrer was overruled, and the accused found guilty.
It appears that the jury retired to their room for consriltation about the time for the court to take its noon recess, and counsel for both sides consented that if the jury should agree upon a verdict before the court convened after dinner, the foreman might seal the same, keep it until the afternoon session, and then publish it in the usual manner. When the court met again, it was ascertained that a verdict had been agreed upon, and that the jurors were all present. The call of the jury was waived, and the solicitor received from the foreman a sealed package, broke the same, and read the verdict. The jurors retained their seats in the jury-box, and no one of them, upon the reading of the verdict, indicated that it was not his finding. The judge then inquired of the accused if he had any reason to allege why sentence should not be pronounced. The accused thereupon stated he knew of no reason, except that he was not guilty and had been wrongfully convicted, “making a little talk of some few minutes.” Ilis counsel then made an appeal in his behalf, and thereupon the judge announced what the sentence was, and handed the same to the clerk with direction to enter it upon the minutes. This being the last case upon the docket, the court, after thanking the jury for their promptness, etc., discharged them for the balance of the term. They then dispersed from their seats, and gathered around the clerk’s desk for the purpose of receiving the certificates entitling them to draw their pay as jurors. While these certificates were being distributed, one of the counsel for the accused stated to the court that he had just been informed the verdict which had been published was not that of all of the jurors, and asked that they be polled. The court expressed the opinion that the request for the polling of the jury had come too late, but nevertheless allowed the polling to proceed. One of the jury then announced that he had not agreed to the verdict as published. A motion for a mis*266trial was thereupon made and overruled, the judge being of the opinion that he had erred in allowing the jury to be polled at all. It further appears that the time which elapsed between the publication of the verdict and the request for-polling the jury was “at least ten or fifteen minutes.”
The case was carried to the superior court by certiorari, and the certiorari was overruled. The questions presented for consideration are indicated in the head-notes.
1. It will be observed that the act of 1854 did not undertake to provide that the court thereby established in the city of IVIilledgeville should be known and designated as “the-police court.'” In other words, it did not attempt to give this-court a specific name. If it had done so, it ought, in strictness, to have been referred to in the indictment by that name. As we understand it, the words, “police court,” were-merely used in a descriptive sense to indicate the general character and jurisdiction of this particular tribunal. Its-presiding officer was to be the mayor,. and it is therefore-quite natural that it should colloquially be termed “the-mayor’s court,” and for all ordinary purposes this designation was about as accurate and as well capable of being understood as if it had been called “the police court.” It can hardly, be doubted that any person within its jurisdiction, would very well understand what court was meant by the-expression, “the mayor’s court of the city of Milledgeville.” In this connection, see Hill v. The State, 53 Ga. 472, the principle of which, as to the point in question, is applicable here.
2. The county judge erred in allowing the jury to be-polled at all, under the circumstances above recited. The-request to poll was certainly made too late. We do not care-to discuss the matter at length. It is obvious that there had been too much time and opportunity for afterthought, or for suggestions from an outside source to be made to the jurors, which might induce them to withdraw their assent to the-verdict. It may be that the sentence imposed by the pre*267siding judge had a tendency towards producing such a result. He properly corrected his initial error by ignoring the-response of one of the jurors that he had not agreed to the-verdict, and allowing the conviction to stand.

■Judg-ment affirmed.


All the Justices concurring.